Citation Nr: 0810805	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-25 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville 


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus (diabetes).  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for residuals of basal 
cell carcinoma of the right ear.  

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for a gastrointestinal 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1966 to June 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The issues of service connection for PTSD and a 
gastrointestinal disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

The Board notes that the veteran's representative, in a March 
2008 statement, presented arguments on the issue of 
entitlement to service connection for colon polyps.  This is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's diabetes does not require regulation of 
activities.

2.  The veteran's medical records indicate continuity of 
symptomatology of a skin disorder since September 1967, and 
the veteran's current disability has been linked to service.  





3.  The veteran's basal cell carcinoma of the right ear has 
been medically linked to in-service sun exposure. 


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 20 percent for 
type II diabetes mellitus have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R § 4.119, Diagnostic Code 7913 
(2007).

2.  The criteria for service connection for a skin disorder 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.  The criteria for service connection for residuals of 
basal cell carcinoma of the right ear have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In this decision, the Board grants service connection for a 
skin disorder and residuals of basal cell carcinoma of the 
right ear, which represents complete grants of the issues.  
Thus, no discussion of VA's duties to notify and assist is 
required for these claims.

For the increased-compensation claim, 38 U.S.C.A. §  5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, 2008 WL 239951 (Ct. Vet. App. January 30, 
2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  

In June 2003, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing notice of what the evidence 
needed to demonstrate, of his and VA's respective duties in 
obtaining evidence, and of the types of relevant evidence 
that he should provide, or ask the VA to obtain.  In June 
2006, the veteran was notified that disabilities are rated on 
the basis of diagnostic codes and was told of the need to 
present evidence to meet the rating criteria and to establish 
an effective date of an award.  Although this notice 
postdated the initial adjudication and the claim was not 
readjudicated, the Board finds that no prejudice resulted 
because the veteran had ample time to submit evidence and 
respond to the notice, and the evidence indicates that the 
veteran was able to effectively participate in the appeals 
process.  

The specific rating criteria for evaluating diabetes and how 
(based on what symptomatology) each rating percentage is 
assigned were provided to the veteran in the May 2005 
Statement of the Case.  Although the veteran was not sent an 
independent letter providing notice of this information, no 
prejudice resulted.  The claim was readjudicated after this 
notice was provided, the veteran was able to effectively 
participate extensively in the appeals process, and the 
veteran had ample time to submit evidence.  The evidence 
indicates that the veteran was fully aware of what was 
necessary to substantiate this claim.  

The Board notes that the veteran was not specifically 
informed to submit medical or lay evidence demonstrating the 
effect a worsening of his depression has on his employment 
and daily life.  The Board is satisfied that, in this case, 
entitlement to a higher disability rating could not be 
granted based solely upon a demonstration by the veteran of a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life, because the very specific criteria 
set forth in the relevant Diagnostic Code precludes the 
assignment of a higher disability rating on these bases 
alone.  Thus, the Board finds that VA's duty to notify has 
been met.  

The VA has also done everything reasonably possible to assist 
the veteran with respect to this claim, such as obtaining 
medical records and providing VA examinations.  The Board 
notes that the veteran was granted Social Security 
Administration (SSA) benefits in August 2003, and it is 
unclear whether all SSA records have been obtained.  Based on 
a review of the SSA decision, however, the Board finds that 
the any outstanding SSA records are not relevant to the 
claim.  Consequently, the Board finds that the duty to notify 
and assist has been satisfied without prejudice.  

Increased Rating for Diabetes 

For historical purposes, it is noted that service connection 
was established for diabetes by the RO in a June 2002 
decision, based on service in Vietnam and a diagnosis of 
diabetes, and a 20 percent rating was assigned based on a 
review of the relevant contemporaneous evidence of record.  
The veteran claims that a higher evaluation is warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A relatively recent decision of the 
Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

Diagnostic Code (DC) 7913 provides a 40 percent rating for 
diabetes that requires insulin, restricted diet, and 
regulation of activities.  "Regulation of activities" is 
defined as "avoidance of strenuous occupational and 
recreational activities."  See 38 C.F.R. § 4.120, DC 7913 
(100 percent rating); Camacho v. Nicholson, No. 05-1394 (U.S. 
Vet. App. July 6, 2007).  Medical evidence is required to 
show that occupational and recreational activities have been 
restricted.  See Camacho v. Nicholson, No. 05-1394 (U.S. Vet. 
App. July 6, 2007).  

Here, the treatment records indicate that the veteran has a 
restricted diet to control his diabetes and that he is 
prescribed insulin.  The evidence does not indicate that a 
physician has prescribed restriction or regulation of 
activities due to diabetes, however.  In fact, to the 
contrary, some treatment records indicate that the veteran 
has been encouraged to pursue additional activities, such as 
physical exercise, to improve control of his diabetes.  See, 
e.g., February and June 2003 VA treatment records.  

The Board notes that the record includes physician's 
statements indicating that the veteran's "activities are 
limited by his disabilities."  See March 2004 Reeves 
statement; May 2005 Risley statement.  Initially the Board 
notes that limitation of activity is distinct from a 
prescribed restriction in activity, and a "limitation" per 
se will not warrant a 40 percent rating under DC 7913.  
Regardless of this distinction, however, the Board notes that 
the evidence indicates that this "limitation" is due to the 
veteran's other disabilities, such as coronary artery disease 
and peripheral neuropathy, rather than his diabetes.  See 
March 2004 VA examination record; May 2005 Risley statement.  
See also May 2004 VA examination record ("activities 
restricted by coronary artery disease").  

A higher rating under DC 7913 requires the evidence to 
establish that activities have been restricted to control 
diabetes; the fact that activity has been limited or that 
disabilities caused by the veteran's diabetes require 
restriction of activity will not warrant a 40 percent rating 
under DC 7913.  In this case, the evidence does not indicate 
that the veteran's diabetes requires regulation or 
restriction or activities; consequently, the claim for a 
higher rating must be denied.  

The Board has also considered whether a separate evaluation 
is warranted for any compensable complication of the 
veteran's service-connected diabetes pursuant to DC 7913 Note 
(1).  That note instructs the rater to evaluate compensable 
complications of diabetes separately unless they are part of 
the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

The veteran has been granted service connection for 
arteriosclerotic heart disease, cataracts and diabetic 
retinopathy, peripheral neuropathy, and erectile dysfunction 
secondary to diabetes.  As these conditions have already been 
rated separately, they do not fall under the purview of Note 
1.  In addition, there is no evidence that the veteran has 
additional complications of diabetes.

Service Connection

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment or subsequently found 
to have clearly and unmistakably existed prior to service.  
38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003; 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  





Skin Disorder

The May 1966 entrance examination record reports the 
veteran's history of occasional boils, but the clinical 
evaluation of the skin revealed normal findings.  
Consequently the veteran's skin is presumed sound at entry.  
See 38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  

Service medical records report treatment for infected 
sebaceous cysts in September 1967, acne-type rash in June 
1968, acne vulgaris and seborrheic dermatitis in October 
1968, cystic acne in March 1969, and acne in April 1969.  No 
skin abnormality, other than seborrheic dermatitis of the 
external ears, is reported on separation.  

Private treatment records dating in February 1970, June 1971, 
August 1972, June 1973, and October 1973 report treatment 
for, and assessments of, furunculoses of the face and scalp, 
seborrheic dermatitis of the face, and infected sebaceous 
cysts of the left ear.  See generally Metropolitan Hospital 
records.  The records also note that the veteran was still 
taking prescription medication for his skin in November 1979.  

Subsequent treatment records report the veteran's history of 
using skin creams to treat his skin rashes, with assessments 
of a "pattern of scaly dermatitis of seborrheic 
dermatitis," and inflamed sebaceous cysts.  See March 1999 
Athens Medical Group treatment record; August 2000 Layman 
treatment record; March 2003 VA treatment record.

A VA examination was conducted in March 2004, and the record 
notes that the examiner reviewed the claims file.  The 
examiner stated that the service medical records thoroughly 
document that the veteran had cystic acne in service, and he 
believed the September 1967 service treatment record marked 
the onset of the cystic acne.  He additionally reported his 
opinion that the veteran currently has cystic acne with 
distribution of the lateral face, neck, upper arms, back and 
chest and that the veteran  has had cystic acne since 
service, based on the medical evidence that the veteran 
"constantly had intermittent episodes of breaking out with 
cysts."  

In light of the evidence of in-service treatment for skin 
problems, continuity of symptomatology since service, and the 
March 2004 physician's opinion that the veteran's current 
cystic acne had its onset in service, the Board finds that 
service connection is warranted for a skin disorder.  


Residuals of Basal Cell Carcinoma of the Right Ear

A February 1998 private treatment record reports that the 
veteran had a spot on his right ear that he reportedly 
noticed the week before.  The examiner noted that the 
"spot" was raised, slightly discolored, and had slightly 
prominent vascular markings without any particular epithelial 
disruption.  The examiner stated that the "spot" might be 
an early basal cell.  See February 1998 Burroughs treatment 
record.  The skin lesion was subsequently excised in December 
1998, and a biopsy report indicates that there was basal cell 
carcinoma, completely excised.  See December 1998 Layman 
treatment record; December 1998 PCA Southeast medical record.  
In May 1999, the veteran sought treatment for another skin 
lesion on the right ear, which he reported having for the 
past two weeks.  See May 1999 Layman treatment record.  The 
lesion was excised, and the biopsy indicated that the skin 
had actinic keratosis and no atypia.  The examiner noted that 
there was no basal carcinoma, though the lesion showed mild 
to moderate actinic dysplasia with significant solar 
degeneration of underlying dermal collagen accompanied by 
solar elastosis.  See PCA Southeast medical records.  
Subsequent medical records do not report any recurrence of 
basal cell carcinoma on the right ear.  

A March 2004 VA examination record reports the veteran's 
history of getting several sunburns while in Vietnam because 
there was no sunscreen available for him to use.  The 
examiner noted that the basal cell carcinoma of the right ear 
was excised in 1998, with no recurrence.  Leaving an "8 x 
4" millimeter indented scar on the helix of the right ear.  
The examiner stated that although the basal cell carcinoma 
occurred after service, "one would expect that sun damage 
occurring during service would not manifest itself until 
later and [the exposure during Vietnam service] would have 
been appropriate."  

The Board notes that the veteran is competent to report that 
he had sunburns in service, and the Board finds his account 
credible.  Jandreau v. Nicholson, 492 F.3d 1331, 1337 (Fed. 
Cir. 2007).  Additionally, although the VA examiner's 
positive nexus opinion is somewhat speculative, based on the 
lack of reported treatment for facial sunburns in the post-
service medical records, the absence of negative nexus 
evidence, and giving the benefit of the doubt to the veteran, 
the Board finds that service connection is warranted for 
residuals of basal cell carcinoma of the right ear.  


ORDER

A rating in excess of 20 percent for diabetes is denied.

Service connection for a skin disorder is granted.

Service connection for residuals of basal cell carcinoma of 
the right ear is granted.  


REMAND

Further development is needed for the claim of service 
connection for PTSD.  The veteran's alleged stressors include 
combat experience, being in rocket and mortar attacks, and 
counting dead bodies.  See October 2003 statement.  The 
record also indicates that the veteran has been diagnosed 
with PTSD by a mental health counselor based on his reported 
stressors of "seeing heavy combat and losing several men and 
listening to the cries of the wounded."  See June and August 
2003 VA mental health counseling records.  

The veteran's personnel records indicate that he served in 
Vietnam from July 1967 to July 1968 as an "image 
interpreter" with the 15th Military Intelligence Battalion.  
There is no evidence of record that the RO tried to verify 
the stressors by contacting the National Personnel Records 
Center (NPRC) or the Joint Services Records Research Center 
(JSRRC) for unit records, Operational Report-Lessons Learned, 
or morning reports.  The RO should obtain these records.  
38 U.S.C.A. § 5102A (West 2002); 38 C.F.R. § 3.159(c) (2007). 

Further development is also warranted for the claim of 
service connection for a gastrointestinal disorder.  June 
1968 service treatment records report the veteran's history 
of persistent indigestion and midepigastric pain, with no 
nausea or vomiting.  The records indicate that the veteran 
was provided Rolaids.  The May 1969 separation examination 
also reports the veteran's history of frequent indigestion, 
which the examiner linked to the veteran's weight gain after 
he returned from Vietnam; the clinical evaluation of the 
genitourinary system indicated normal findings.  The records 
also report numerous complaints of chest pain, which were 
linked to assessments of upper respiratory infection. 

May and August 1972 private treatment records report the 
veteran's history of intermittent dyspepsia, with vague low 
back distress, even after losing almost 30 pounds.  See 
Metropolitan Hospital treatment records.  In September 1996, 
the veteran was diagnosed with acute and chronic gastritis 
and reflux, and subsequent records report diagnoses of 
"chest pain of uncertain etiology, but most suspicious for 
[gastrointestinal] problems," esophagitis, and acid peptic 
disease.  See September 1996 Athens Community Hospital 
records; September 1996 Athens Medical Group records; April 
1997 Talbert summary; March 1988 Burroughs record.  

Based on the in-service complaints, the reported complaints 
in 1972, even after weight loss, and the current diagnoses of 
gastrointestinal disorders, the Board finds that a VA 
examination and opinion are needed.  See 38 U.S.C.A. § 
5103A(d).  

Accordingly, the case is REMANDED for the following action:

1. Attempt to verify the veteran's 
reported in-service PTSD stressors, as 
described in particular in the October 
2003 stressor statement, by requesting 
unit records and a unit history.  If 
additional evidence is needed for 
stressor verification, the veteran should 
be asked to provide it.  If stressor 
verification cannot be done due to 
insufficient information, that fact 
should be documented in the record.  

2.  If a stressor is verified, schedule 
the veteran for a VA examination to 
determine if he has PTSD as a result of 
that stressor.  The claims file must be 
made available to the examiner in 
conjunction with the examination.  The 
rationale for the opinion expressed must 
be provided.  

3.  Schedule the veteran for a VA 
gastrointestinal examination to determine 
the nature and etiology of any 
gastrointestinal disorder.  For any 
disorder diagnosed, the examiner is 
requested to state whether it is at least 
as likely as not that the disorder was 
incurred in or is otherwise causally 
related to service.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.  

4.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


